Citation Nr: 1103365	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-12 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from August 2004 to September 
2004, and from July 2005 to July 2006.  He also had service with 
the Army National Guard.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision from the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO). 


FINDING OF FACT

The Veteran has been diagnosed with PTSD due to his experience of 
fear of hostile military activity during his military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Service connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV)); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a link 
between current symptomatology and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 
Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is not required.  Rather, a diagnosis 
of PTSD must be established in accordance with 38 C.F.R. § 
4.125(a), which simply mandates that, for VA purposes, all mental 
disorder diagnoses must conform to the fourth edition of the DSM-
IV.  See 38 C.F.R. § 3.304(f).

If the evidence establishes the Veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's service, 
the Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f)(1).  See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. 
West, 11 Vet. App. 353 (1998) (the Board must make a specific 
finding as to whether the Veteran engaged in combat).

Conversely, if VA determines the Veteran did not engage in combat 
with the enemy, or that his alleged stressor does not involve 
combat, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor. Instead, the 
record must contain credible supporting evidence that 
corroborates his testimony or statements.  Cohen v. Brown, 10 
Vet. App. 128, 147 (1997).  Corroboration of every detail of a 
claimed stressor, including his personal participation, is not 
required; rather, he only needs to offer independent evidence of 
a stressful event that is sufficient to imply his personal 
exposure.  See Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 (1997)).

The final requirement of 38 C.F.R. § 3.304(f) is medical evidence 
of a nexus between the claimed in-service stressor and the 
current disability.  However, just because a physician or other 
health professional accepted an appellant's description of his 
military experiences as credible and diagnosed him as suffering 
from PTSD does not mean the Board is required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

On July 13, 2010, VA amended its regulations governing service 
connection for PTSD by liberalizing, in certain circumstances, 
the evidentiary standard for establishing the required in-service 
stressor.  This revision adds to the types of PTSD claims that VA 
will accept through credible lay testimony alone as being 
sufficient to establish occurrence of an in- service stressor 
without undertaking further development to verify the Veteran's 
account.  The primary effect of the amendment of 38 C.F.R. § 
3.304(f) is the elimination of the requirement for corroborating 
evidence of a claimed in-service stressor if it is related to the 
Veteran's "fear of hostile military or terrorist activity."  
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows:

If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
Veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  75 Fed. Reg. 39,843-52 (July 13, 2010) 
(codified at 38 C.F.R. § 3.304(f)(3) (2010)).

As to the effective date of this amendment, the new provisions 
apply to applications for service connection for PTSD that (1) 
are received by VA on or after July 13, 2010; (2) were received 
by VA before July 13, 2010, but have not been decided by a VA 
regional office as of July 13, 2010; (3) are appealed to the 
Board of Veterans' Appeals (Board) on or after July 13, 2010; (4) 
were appealed to the Board before July 13, 2010, but have not 
been decided by the Board as of July 13, 2010; or (5) are pending 
before VA on or after July 13, 2010 because the United States 
Court of Appeals for Veterans Claims vacated a Board decision on 
an application and remanded it for readjudication.  See 75 Fed. 
Reg. 39,843 (July 13, 2010) (codified at 38 C.F.R. § 
3.304(f)(3)).

In this case, the Veteran contends he has PTSD attributable to 
being attacked by improvised explosive devices (IEDs) while 
serving in a convoy in Iraq.  The Veteran's claimed stressor is 
consistent with the places, types, and circumstances of his 
service, as he served in Iraq in a transportation unit.

Finally, with service wherein the Veteran might have experienced 
fear of hostile military activity, the new method of establishing 
PTSD requires that a VA psychiatric examiner indicate that the 
in-service event was adequate to cause the Veteran's current 
PTSD.  The Veteran was diagnosed with PTSD by a VA psychologist 
during a February 2008 VA examination based on the Veteran's 
reports of being in a convoy that was attacked by IEDs.  
Therefore, service connection for PTSD is warranted.

The Board is granting service connection for PTSD, and this is 
the greatest benefit the Veteran can receive under the 
circumstances.  Any failure to notify or assist him is 
inconsequential and, therefore, at most, no more than harmless 
error.

ORDER

Service connection for PTSD is granted.  





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


